        Case 1:17-cv-02989-AT Document 953 Filed 10/06/20 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                              CIVIL ACTION
       v.
                                              FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

       Defendants.


      STATE DEFENDANTS’ NOTICE OF FILING REGARDING
       STATE CERTIFICATION AND EAC DOCUMENTATION

      Pursuant to the Court’s September 28 and 30, 2020 docket entries, and

subject to the objections raised in [Doc. 895], State Defendants provide notice

of filing the following documents which may be responsive to the Court’s

Order(s):

      Exhibit 1. The Secretary’s Certification of the State’s Voting System

                     following the software update; and

      Exhibit 2. An Engineering Change Order (ECO) Form regarding the

                     update which State Defendants understand has been

                     submitted to the EAC by Dominion Voting Systems.
 Case 1:17-cv-02989-AT Document 953 Filed 10/06/20 Page 2 of 3




Respectfully submitted this 6th day of October 2020,

                       /s/ Carey Miller
                       Vincent R. Russo
                       Georgia Bar No. 242628
                       vrusso@robbinsfirm.com
                       Josh Belinfante
                       Georgia Bar No. 047399
                       jbelinfante@robbinsfirm.com
                       Carey A. Miller
                       Georgia Bar No. 976240
                       cmiller@robbinsfirm.com
                       Alexander Denton
                       Georgia Bar No. 660632
                       adenton@robbinsfirm.com
                       Robbins Ross Alloy Belinfante Littlefield LLC
                       500 14th Street, N.W.
                       Atlanta, Georgia 30318
                       Telephone: (678) 701-9381
                       Facsimile: (404) 856-3250

                       Bryan P. Tyson
                       Georgia Bar No. 515411
                       btyson@taylorenglish.com
                       Bryan F. Jacoutot
                       Georgia Bar No. 668272
                       bjacoutot@taylorenglish.com
                       Diane F. LaRoss
                       Georgia Bar No. 430830
                       dlaross@taylorenglish.com
                       Loree Anne Paradise
                       Georgia Bar No. 382202
                       lparadise@taylorenglish.com
                       TAYLOR ENGLISH DUMA LLP
                       1600 Parkwood Circle, Suite 200
                       Atlanta, GA 30339
                       Telephone: 678-336-7249

                       Counsel for State Defendants

                                2
        Case 1:17-cv-02989-AT Document 953 Filed 10/06/20 Page 3 of 3




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing STATE DEFENDANTS’ NOTICE OF FILING REGARDING

STATE CERTIFICATION AND EAC DOCUMENTATION has been

prepared in Century Schoolbook 13, a font and type selection approved by the

Court in L.R. 5.1(B).

                              /s/ Carey Miller
                              Carey Miller




                                      3
